Judgment unanimously affirmed. Memorandum: The court did not err by refusing defendant’s request, made pursuant to People v Rosario (9 NY2d 286), to require the People to turn over the Huntley hearing testimony of two of their witnesses. The hearing had been held only two weeks prior to the trial and the minutes had not yet been transcribed. Having no immediate access of their own to the statements, "the People cannot be held responsible for a failure to turn them over to defendant” (People v Fishman, 72 *1004NY2d 884, 886). (Appeal from judgment of Cayuga County Court, Rybarczyk, J.—burglary, third degree.) Present—Doerr, J. P., Denman, Balio, Lawton and Lowery, JJ.